4/26/2019
                 Case 8:19-cv-02876-TDC Document 14-6 Filed 02/21/20 Page 1 of 3
  Fwd: Request for Sick Leave (L.Pierce) 04/10-12/17

  Date : April 11, 2017, 10:29:44 am EDT

  Size : 19.6 KB

  From : William Fumey <william.fumey@nara.gov>

  To : Amii Limpp <amii.limpp@nara.gov>

  ZL Id : LCYPZDZLT4CFKDWOH1JDUDU3AFVC5WQGB

  Type : SMTP

  Item Id : 35527581


  Best regards,

  William Fumey, CISSP, CISA, PMP
  Branch Chief, IT Security Support Branch (ISS)
  IT Security Management Division (IS)
  Information Services (I)
  National Archives and Records Administration
  (301) 837-3521 (O)

  ---------- Forwarded message ----------
  From: William Fumey <william.fumey@nara.gov>
  Date: Tue, Apr 11, 2017 at 10:14 AM
  Subject: Fwd: Request for Sick Leave (L.Pierce) 04/10-12/17
  To: Amii Limpp <amii.limpp@nara.gov>




  Best regards,

  William Fumey, CISSP, CISA, PMP
  Branch Chief, IT Security Support Branch (ISS)
  IT Security Management Division (IS)
  Information Services (I)
  National Archives and Records Administration
  (301) 837-3521 (O)

  ---------- Forwarded message ----------
  From: William Fumey <william.fumey@nara.gov>
  Date: Tue, Apr 11, 2017 at 10:14 AM
  Subject: Re: Request for Sick Leave (L.Pierce) 04/10-12/17
  To: Lauren Pierce <lauren.pierce@nara.gov>


  Hi Lauren,

  For your awareness, we are taking these temporary measures in response to your reasonable accommodation
  request pertaining to possible mold in your cube area. Your new cube is located in 4400 near Keith Day's cube.

                                                                                                                   1/3
4/26/2019
                    Case 8:19-cv-02876-TDC Document 14-6 Filed 02/21/20 Page 2 of 3
  Also, facilities will be performing an environmental test in your cube area. As I understand it, the reasonable
  accommodation office will be requesting specific medical documentation. Thank you.

  Best regards,

  William Fumey, CISSP, CISA, PMP
  Branch Chief, IT Security Support Branch (ISS)
  IT Security Management Division (IS)
  Information Services (I)
  National Archives and Records Administration
  (301) 837-3521 (O)

  On Tue, Apr 11, 2017 at 10:09 AM, Lauren Pierce <lauren.pierce@nara.gov> wrote:
   Good Morning Helen,

    Thank you for this acknowledgement. Where in 4400 should I look to find it please? Thanks


    ~~~~~~~~~~
    Lauren Pierce
    ISS; 2-2350
    301.852.8158

    On Apr 11, 2017, at 7:43 AM, Helen Love <helen.love@nara.gov> wrote:

    Just to let you know your computer has been moved up to 4400 if that makes any difference when you return
    to work. Hopefully it will improve your working conditions
    Helen

    On Mon, Apr 10, 2017 at 5:49 PM, Lauren Pierce <lauren.pierce@nara.gov> wrote:
     Good Day To You William,

       Yes. You are correct. Thank you.


       ~~~~~~~~~~
       Lauren Pierce
       ISS; 2-2350
       301.852.8158

       On Apr 10, 2017, at 8:32 AM, William Fumey <william.fumey@nara.gov> wrote:

       Hi Lauren,

       Is your request for sick leave for 4/10/17 through 4/12/17?

       Best regards,

       William Fumey, CISSP, CISA, PMP
       Branch Chief, IT Security Support Branch (ISS)
       IT Security Management Division (IS)
       Information Services (I)
       National Archives and Records Administration
       (301) 837-3521 (O)
                                                                                                                    2/3
4/26/2019
                        Case 8:19-cv-02876-TDC Document 14-6 Filed 02/21/20 Page 3 of 3
       On Sun, Apr 9, 2017 at 11:35 PM, Lauren Pierce <lauren.pierce@nara.gov> wrote:
            Good Day To You William,

            Thank you for texting approval for my Sick Leave. I will let you know if this extends beyond Wednesday.
            Thanks and have a great day!
            ~~~~~~~~~~
            Lauren Pierce
            ISS; 2-2350
            301.852.8158




    --
    Helen Love
    Administrative Officer
    Policy & Compliance Management (I-C)
    301-837-1737
    Fax 301-837-3522




  Attachments




                                                                                                                      3/3
